Per Curiam. This is an appeal from Kankakee. Upon inspecting the record we find that there is no certificate of the judge to the bill of exceptions. In the absence of this certificate we can not inspect the evidence and we must presume the proceedings of the Circuit Court were in all respects regular, and the judgment was correct, the presumption of law being in favor of the regularity of the proceedings of all courts of general jurisdiction unless it affirmatively appears to the contrary. Judgment affirmed.